Given, J.
I. The facts are undisputed, and are as follows: The plaintiff made claim against the city for damages incurred by personal injuries. On October 18, 1897, the damage committee of the city council and the city solicit- or reported to the council recommending that two hundred dollars be allowed in full of said claim, whereupon the following proceedings were had by the council: “On motion of Alderman Wilkins the above report of the damage committee and assistant solicitor was adopted, and the auditor instructed to draw a warrant for the amount by yeas, 8, nays, none; Loper not present.” The city clerk certified this action to the city auditor, and' on October 19, 1897, he drew a warrant on the city treasury in favor of the plaintiff for the amount allowed, in form as required by law. This warrant was presented to the defendant, McVicar, mayor, to be attested by his signature, which he refused, and this action is to compel him to so attest said warrant. On November 1, 1897, the mayor returned said resolution allowing plaintiff’s claim to the council “without approval,” with-his reason therefor, and no further action was taken on the resolution or claim by the city council.
II. Section 36 of the Revised Ordinances of 1889, of the city is as follows: “It shall.be the duty of the auditor to draw all warrants on the city treasury as ordered by the city council. All warrants shall show both in the stub and warrant upon what fund, and what particular appropriation drawn, and shall not embrace more than one fund or department; and it shall 'be the duty of the mayor to attest said warrants by his signature and seal of the city.” Sec-' tion 685 of the Code is as follows: “Sec. 685. Signing by Mayor — Veto—Passing Over Veto. The mayor shall sign every ordinance or resolution passed by the council before *42the same shall be in. force, and, if he refuses to sign any such ordinance or resolution, he shall call a meeting of the council within fourteen days thereafter, and return the same, with his reasons therefor. If he fails to call the meeting within the time fixed above, or fails to return the ordinance or resolution, with his reasons, as herein required, such ordinance or resolution shall become operative without such signature, and the clerk shall record it in the ordinance book,, with a minute of the facts making it operative: Upon the return of any such ordinance or resolution by the mayor to the council, it may pass the same over his objections, upon a call of the yeas and nays, but not less than a two-thirds vote of the council, and the clerk shall certify on said ordinance or resolution that the same was passed by a two-thirds vote of the council, and sign it officially as clerk.” See Heins v. Lincoln, 102 Iowa, 69. The action of the city council in allowing the plaintiff’s claim, though not expressed in the usual form of a resolution, was, nevertheless, a resolve of that body, and required the signature of the mayor. The mayor did not sign it, but returned it without approval, with his reasons, within the time allowed; and, therefore, without further action by the council, the resolution was not in force, and did not authorize’the issuing of the warrant. The city clerk should not have certified this claim as allowed until the resolution was in force by being signed by the mayor, by being passed over his veto, or by being withheld without veto or signature for more than fourteen days. This resolution was never in force, therefore was not authority to the city auditor to draw the warrant in question, and the mayor was justified in refusing to attest the warrant. Plaintiff’s petition was properly dismissed. — Affirmed.